Appellant filed its bill of complaint in the circuit court in March, 1942. In July 1945 an amended bill of complaint was filed, both praying for construction of the will of the late John Ringling. Appellees as executors and trustees under the will moved the court to dismiss the amended bill of complaint, and to "refuse to take original jurisdiction of these proceedings and dismiss the same and order and require the plaintiff to proceed in the County Judge's Court." This motion was granted and the plaintiff appealed.
The question presented is whether or not the plaintiff is such a "person" as is entitled to a declaratory decree construing the will of the late John Ringling.
The bill of complaint was filed pursuant to Section 62.09, Florida Statutes 1941. Before the amended bill of complaint *Page 53 
was filed, Chapter 21820, Acts of 1943, amending Section 62.09, Florida Statutes of 1941 was in effect. The latter act was construed and its scope defined in Robert W. Ready v. Safeway Rock Company decided February 1, 1946. In the Ready case we held that the test to activate jurisdiction under the Declaratory Judgments Act is whether or not the moving party shows that he is in doubt as to the existence or nonexistence of some right, status, immunity, power or privilege and that he is entitled to have such doubt removed and if shown to be existent, seek such relief as the circumstances warrant.
The chancellor appears to have dismissed the bill of complaint and to have denied relief on the theory that two bills in equity previously filed by different parties for a similar purpose had been dismissed, one without and one with prejudice, and that since the estate of John Ringling was being administered in the probate court and the probate court had jurisdiction to construe the will, the complainant should be relegated to the probate court for the relief sought.
In view of what we said in Robert W. Ready v. Safeway Rock Company, supra, and the test therein defined as being essential to activate the jurisdiction of the circuit court under the Declaratory Judgments Act, we are convinced that appellants have brought themselves within the test and that they are entitled to have the questions presented by their bill of complaint answered.
It is shown that appellants have such an interest in the construction of the will as warrants them in bringing this suit, that there is no purpose whatever to disturb or interfere with the administration of the estate in the probate court that the question of construing wills is not an exclusive prerogative of the probate court and that the construction sought will be advisory to the probate court and will facilitate the administration of the estate.
The judgment of the circuit court is accordingly reversed, with directions to reinstate the cause and proceed accordingly.
Reversed.
BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur.
  CHAPMAN, C. J., and BROWN, J., dissent. *Page 54